Citation Nr: 1500523	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-05 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right wrist disorder, to include as secondary to service-connected left total knee replacement. 

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected left total knee replacement.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to service-connected left total knee replacement.

4.  Entitlement to service connection for a right hand disorder, to include as secondary to service-connected left total knee replacement.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to August 1985.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The issues of entitlement to service connection for right wrist, right shoulder, right knee, and right hand disorders, to include as secondary to service-connected left total knee replacement, are remanded to the RO. 


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied the Veteran's claims of entitlement to service connection for right wrist and right shoulder arthralgia. 

2.  Evidence associated with the claims file since the August 1992 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claims of service connection for right wrist and right shoulder disorders, and raises a reasonable possibility of substantiating the claims of service connection for right wrist and right shoulder disorders.

3.  In a December 2003 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right knee disorder. 

4.  Evidence associated with the claims file since the December 2003 rating decision, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim of service connection for a right knee disorder, and raises a reasonable possibility of substantiating the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The August 1992 RO rating decision that denied the Veteran's claims of service connection for right wrist and right shoulder arthralgia is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  As evidence received since the RO's August 1992 denial is new and material, the criteria for reopening the Veteran's claim of service connection for right wrist and right shoulder disorders have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The December 2003 RO rating decision that denied the Veteran's claim of service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  As evidence received since the RO's December 2003 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a right knee disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the claims of entitlement to service connection for right wrist, right shoulder, and right knee disorders.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

The claims of entitlement to service connection for right wrist and right shoulder arthralgia were originally denied by the RO in an August 1992 rating decision.  The RO determined that the service treatment records were negative for the claimed disorders and that there was no evidence of a link between the current disorders and the Veteran's active service.  The Veteran did not initiate a timely appeal for these matters.  There is also no indication that additional evidence was received between August 1992 and August 1993, which would have necessitated a reconsideration of the issues on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 1992 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of entitlement to service connection for a right knee disorder was originally denied by the RO in a December 2003 rating decision.  The RO determined that there was no evidence of a link between the current disorder and the Veteran's active service or her service-connected left knee disability, as an April 2003 VA examiner opined that the Veteran's right knee disorder was unrelated to her service-connected left knee disability.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between December 2003 and December 2004, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the December 2003 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In August 2009, the Veteran sought to reopen the claims of entitlement to service connection for right wrist, right shoulder, and right knee disorders.  This appeal arises from the RO's February 2010 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Regarding the claims for right wrist and right shoulder disorders, evidence of record received since the last prior final August 1992 rating decision includes statements from the Veteran; VA and private treatment records dated from 1992 to 2014; records from the Social Security Administration (SSA); a February 2010 VA examination report; and October 2014 hearing testimony from the Veteran.  In the February 2010 VA examination report as well as VA and private treatment records dated from 1992 to 2014, the Veteran received diagnoses of right shoulder and right wrist disorders other than simply right wrist and right shoulder pain or arthralgia, including right acromioclavicular joint arthritis and degenerative change; right wrist strain; slight degenerative changes in the right wrist lateral carpus; and right mild first carpometacarpal and triscaphe joint degenerative changes.  In written statements as well as during the October 2014 hearing, the Veteran asserted that her current right wrist and right shoulder disorders were caused by her service-connected left knee disability.  She reported that she incurred multiple falls when her left knee buckled in 1999, 2001, and 2002, landing on her right shoulder and right wrist.  

Regarding the claim for a right knee disorder, evidence of record received since the last prior final December 2003 rating decision includes statements from the Veteran; VA and private treatment records dated from 2004 to 2014; records from SSA; a February 2010 VA examination report; and October 2014 hearing testimony from the Veteran.  In an August 2004 independent medical evaluation from J. D. G., M.D., received in April 2005, the private physician noted the Veteran's history of developing discomfort in the right knee as a result of altered gait.  Dr. G. then assessed that the Veteran's right knee had 10 percent impairment, which, based on the history, was secondary to altered gait from the December 2001 left knee injury.

Evidence received since the August 1992 and December 2003 rating decisions is "new" in that it was not of record at the time of the August 1992 and December 2003 rating decisions.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims, i.e., the existence of current right wrist and right shoulder disorders as well as a causal relationship between the Veteran's right knee, right shoulder, and right wrist disorders and her service-connected left knee disability.  

When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for right wrist, right shoulder, and right knee disorders.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992).  Under these circumstances, the Board concludes that the criteria for reopening the claims of entitlement to service connection for right wrist, right shoulder, and right knee disorders are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a right wrist disorder is granted, to that extent only.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for right shoulder disorder is granted, to that extent only.

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a right knee disorder is granted, to that extent only.


REMAND

A review of the electronic file reveals that further development on the matters of entitlement to service connection for right wrist, right shoulder, right knee, and right hand disorders, to include as secondary to service-connected left total knee replacement, is warranted.

The Veteran asserts that her claimed disorders are secondary to her service-connected left knee disability.  She contends that she incurred multiple falls when her left knee buckled in 1999, 2001, and 2002, landing on and injuring her right shoulder, wrist, knee, and hand.  She further contends that her service-connected left knee disability caused her to compensate with and overuse her right knee. 

In a February 2010 VA examination report, the examiner diagnosed mild shoulder osteoarthritis of the right acromioclavicular joint; right wrist strain; right knee degenerative joint disease; and right hand multifocal degenerative changes.  The examiner continually highlighted that there were no records indicating how the Veteran hurt her right shoulder, knee, hand, and wrist, only her statements.  The VA examiner stated that he could not resolve the issue of whether the Veteran's right wrist pain and arthritis of the right shoulder was secondary to her left knee disability without resort to mere speculation given her history.  The examiner noted that the Veteran seemed to weight bear relatively evenly and that the issue of whether the Veteran's right knee degenerative joint disease was secondary to her left knee pain could not be resolved without resort to mere speculation.  While acknowledging the Veteran's assertions that she hurt her right hand and wrist when trying to catch herself after her left knee buckled in 2002, the examiner simply opined that it was "less likely as not" that the Veteran's right thumb numbness was a continuation of the right hand complaints noted in service treatment records.

The conclusions reached by the VA examiner in the February 2010 VA examination report are not adequate and do not constitute a complete rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); see also Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Under these circumstances, the Board will not proceed with final adjudication of the claims until a competent VA medical examination and opinion are provided, in order to clarify the nature and etiology of the Veteran's claimed right knee, wrist, hand, and shoulder disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran has received VA medical treatment for her claimed disorders from VA Medical Center (VAMC) in Durham, North Carolina.  As evidence of record only includes treatment records dated up to June 2014 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1. The RO must resend a copy of the most recent supplemental statement of the case dated on March 4, 2014, to the Veteran at her updated mailing address of record.

2.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Regardless of her response, the RO must obtain all outstanding records relevant to the claims being remanded, to include all pertinent VA treatment records from Durham VAMC from June 2014 to the present.  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and her representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA examination from an appropriate physician, preferably with a specialty in orthopedics, to clarify the nature and etiology of her claimed right knee, right shoulder, right wrist, and right hand disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must perform any test or studies deemed necessary for accurate assessment.

After a review of the evidence of record, a clinical examination, and with consideration of the Veteran's statements, the examiner must ascertain whether any currently or previously diagnosed right wrist, right shoulder, right hand, or right knee disorder is due to or aggravated by the Veteran's service-connected left knee disability.  In doing so, the examiner must acknowledge and discuss the right knee findings in the October 2003 VA examination report; the right knee findings in the August 2004 independent medical evaluation by Dr. G., received in April 2005; and the findings for each claimed disorder in the February 2010 VA examination report. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is her responsibility to report for the scheduled examination, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to her last known address.  Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review the medical examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


